IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ROMONE V. ALLEN,                       §
                                           §
          Defendant Below,                 §   No. 102, 2016
          Appellant,                       §
                                           §   Court Below—Superior Court
          v.                               §   of the State of Delaware
                                           §
    STATE OF DELAWARE,                     §   Cr. ID No. 1207010588
                                           §
          Plaintiff Below,                 §
          Appellee.                        §

                             Submitted: April 21, 2016
                             Decided: May 24, 2016

Before STRINE, Chief Justice, VALIHURA, and SEITZ, Justices.

                                     ORDER

         This 24th day of May 2016, upon consideration of the appellant’s opening

brief, the appellee’s motion to affirm, and the record below, it appears to the Court

that:

         (1)    The appellant, Romone V. Allen, resolved two cases by pleading

guilty to two counts of Drug Dealing and one count of Resisting Arrest with Force

on September 5, 2013. In July 2014, Allen filed a motion for postconviction relief

under Superior Court Criminal Rule 61. In the motion, which was supplemented

several times, Allen asserted violations of Brady v. Maryland1 and Brady v. United



1
    373 U.S. 83 (1963).
States2 based upon misconduct at the Office of the Chief Medical Examiner

(“OCME”).

       (2)    Relying upon this Court’s decisions in Ira Brown v. State3 and

Aricidiacono v. State,4 the Superior Court dismissed Allen’s motion in an order

dated February 3, 2016.5 This appeal followed. For the reasons stated in our

previous cases and the Superior Court’s February 3, 2016 order, we affirm the

Superior Court’s denial of postconviction relief in this appeal.6 Allen’s motion for

postconviction relief failed to plead any basis to avoid the effect of his voluntary

and knowing guilty plea, and he has not suffered an unjust conviction.

       NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.


                                           BY THE COURT:


                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




2
  397 U.S. 742 (1970).
3
  108 A.3d 1201 (Del. 2015).
4
  125 A.3d 677 (Del. 2015).
5
  State v. Allen, 2016 WL 520716, at *2-3 (Del. Feb. 3, 2016).
6
  See nn. 3-5. See also Anzara Brown v. State, 117 A.3d 568, 581 (Del. 2015); Patrick L. Brown
v. State, 2015 WL 3372271, at *2 (Del. May 22, 2015); Carrero v. State, 2015 WL 3367940, at
*2 (Del. May 21, 2015).
                                              2